Citation Nr: 1526209	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-24 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from April 1957 to February 1961 and from April 1961 to August 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  A February 2010 rating decision declined to reopen a claim of entitlement to service connection for a back disability.  The Veteran was notified of his appellate rights, but did not file a notice of disagreement within one year of the rating decision.

2.  Evidence received since the February 2010 rating decision is not cumulative of the evidence of record at the time of the previous denial as it relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3.  A chronic lumbar spine disability was not manifested in service, lumbar arthritis was not compensably disabling within one year of discharge from active duty; and any current lumbar spine disability is not otherwise etiologically related to such service.



CONCLUSIONS OF LAW

1.  The February 2010 rating decision which denied the Veteran's application to reopen a claim of entitlement to service connection for a back disability is final.   38 U.S.C.A. § 7105(c) (West 2014).

2.  Evidence received since the February 2010 rating decision in connection with Veteran's claim of entitlement to service connection for a lumbar spine disability is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  A lumbar spine disability was not incurred in or aggravated by active duty service and lumbar arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the application to reopen, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the underlying claim of service connection, the Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  To the extent records may be missing from his first period of service (1957 to 1961), the RO informed the Veteran of its inability to locate those records and asked him to submit any evidence pertaining to his in-service treatment, as well as to complete a VA Form NA-13055 to aid in reconstructing these records.  After the Veteran completed and returned this form in October 2005, the RO sought clinical records from the National Personnel Records Center (NPRC).  In an April 2006 response, the NPRC responded that no such records exist.  In light of VA's actions, the Board finds that any further attempts to obtain these records would prove futile and adjudication of the instant appeal may proceed.

All post-service records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran has been afforded a VA examination addressing his claim of service connection.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014).  This VA examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the appellant, and provides where appropriate rationale for the opinion provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Application to Reopen

The Veteran's claim to reopen the issue of entitlement to service connection for a back disability was most recently denied in a February 2010 rating decision.  In this decision, VA determined that the Veteran's low back disability was not etiologically related to his active service.  In other words, there was no nexus between his current disability and active service.  The Veteran was notified and provided notice of his procedural and appellate rights.  He neither perfected an appeal of the rating decision, nor did he submit new and material evidence within one year of the February 2010 denial.  Therefore, the February 2010 rating decision is final. 38 U.S.C.A. § 7105.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the February 2010 rating decision include a March 2011 VA examination, private treatment records and a number of lay statements from the Veteran, his spouse and friend.  Significantly, the March 2011 VA examination addresses the question of a nexus between the Veteran's current disability and active service.  Further, lay statements, presumed credible for the purposes of reopening, supply evidence of longstanding symptomatology.  The Board concludes that the additional evidence is new and material with respect to the issue of service connection for a lumbar spine disability.  This evidence was not of record at the time of the previous final denial and raises a reasonable possibility of substantiating the Veteran's claim of service connection.  See Shade, 24 Vet. App. at 118.  Consequently, the Veteran's claim of entitlement to service connection for a lumbar spine disability must be reopened. 

As the RO considered the Veteran's claim on the merits in the April 2011 rating decision currently on appeal, there is no prejudice to the Veteran in the Board proceeding to adjudicating the underlying claim of service connection.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Service Connection

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).  Finally, service connection for chronic disabilities listed under 38 C.F.R. § 3.309(a), also to include arthritis, may be warranted based on continuity of symptomatology.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran maintains that he currently suffers from a lumbar disability as a direct result of his active service.  Specifically, he asserts that he was twice treated for back problems in service, which resulted in his current disability.

The evidence reveals that the Veteran currently suffers from scoliosis, osteoarthritis and degenerative disc disease of the lumbar spine.  However, the competent, probative evidence of record does not etiologically link the Veteran's current disability to his service or any incident therein.  Service treatment records note the Veteran was treated for back pain in January 1966 and November 1969.  However, there is no indication that a chronic lumbar disability resulted from either instance.  In this regard, a May 1979 Report of Medical Examination, completed just over one year prior to discharge, notes the Veteran's spine and musculoskeletal system were clinically normal.  In addition, the Veteran repeatedly denied a history of recurrent back pain prior to service separation.  See, e.g., March 1975 and May 1979 Reports of Medical History.  As such, the Board finds the Veteran did not suffer a chronic back disability in service.

In addition, service connection for arthritis as a chronic disease is not warranted on a presumptive basis.  See 38 C.F.R. § 3.309(a).  In this regard, despite numerous medical tests and treatment in the years following service separation, a diagnosis of arthritis was not rendered until a January 1994 VA examination, approximately 14 years following service separation.  Also, service connection is not warranted on the basis of continuity of symptomatology under 38 C.F.R. § 3.303(b), as the Veteran has denied continuous back and muscle pain since service separation.  See, e.g., July 1986 Report of Medical History; see also January 1994 VA examination report (reporting low back pain since 1986).  

The Veteran has been provided a number of VA examinations for his claimed back pain since service separation.  As recently as October 1992, a complete orthopedic examination was normal.  As noted above, he was diagnosed with degenerative changes of the lumbar spine in a January 1994 VA examination.  At the time, the Veteran reported low back pain which began in 1986 and denied any precipitating trauma.  Rather, he reported his back condition underwent a gradual onset.  

In conjunction with the current appeal, the Veteran was provided a VA examination in March 2011 to address the nature and etiology of his claimed back disability.  The examiner reviewed the claims file and the Veteran's reported medical history, and conducted a physical examination.  Ultimately, the VA examiner determined that it would be mere speculation to relate the Veteran's symptoms in service to his current diagnosis, and that an opinion cannot be rendered as there is no objective data to support a more definitive diagnosis.

The Veteran has not produced a competent medical opinion in support of his claim that his current lumbar spine disability is etiologically related to his active service.  To the extent his private physician opined that the Veteran's overall service experience "may have caused a synergistic response negatively impacting his overall health...", even if the Board were to apply this statement to the current claim for a lumbar disability, such language is speculative and does not rise to the level of at least as likely as not and is assigned no probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The Board acknowledges that the Veteran himself has claimed that he suffers from a lumbar spine disability as directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the Board finds that there is no evidence of a chronic low back disability in service or a manifestation of arthritis within one year of discharge from active duty.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current low back disability and his period of active service.  There is no competent evidence or medical opinion in support of this claim.  Finally, the length of time between his separation from active service and first diagnosis of a back disability after repeated denials of back pain and normal clinical findings following service separation, weighs against granting the Veteran's claim.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability.  The benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


